Exhibit 10.30 Promissory Note

PROMISSORY NOTE

 

Principal Amount: $4,686,390       Date of Note: August 31, 2012

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
Mario P. De Tomasi (the “Maker”), hereby unconditionally promises to pay to the
order of Bank of Commerce Holdings or its assigns (the “Noteholder”, and
together with the Maker, the “Parties”), the principal amount of FOUR MILLION
SIX HUNDRED EIGHTY SIX THOUSAND THREE HUNDRED AND NINETY DOLLARS (US $4,686,390)
(the “Loan”), together with any default interest accrued thereon, as provided in
this Promissory Note (the “Note”, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms).

Payment. Maker will pay this loan in twenty (20) installments in accordance with
the payment schedule attached hereto as Exhibit A.

Payments shall be made at the following address or at such other place as
Noteholder may designate in writing:

Bank of Commerce Holdings

Attention: Chief Executive Officer

1951 Churn Creek Road

Redding, California 96002

Unless otherwise agreed or required by applicable law, payments will be applied
first to principal; then to any late charges; and then to any unpaid collection
costs.

Prepayment. Maker may prepay the Loan in whole or in part at any time or from
time to time without penalty or premium by paying the principal amount to be
prepaid. No prepaid amount may be reborrowed.

Default Rate. Upon default, including failure to make any payment or pay upon
final maturity, the interest rate on this Note shall be the lesser of 12% per
annum or the maximum amount allowable under applicable law (“Default Rate”). If
any amount payable hereunder is not paid when due (subject to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
overdue amount shall bear interest at the Default Rate from the date of such
non-payment until such amount is paid in full. This does not apply to the grace
periods set forth under Noteholder’s Rights. All computations of interest shall
be made on the basis of a year of 360 days, as the case may be, and the actual
number of days elapsed. If judgment is entered in connection with this Note,
interest will continue to accrue after the date of judgment at the rate in
effect at the time judgment is entered. However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.

Default. Each of the following shall constitute an event of default (each, an
“Event of Default”) under this Note:

Payment Default. Maker fails to make any payment when due under this Note
subject to the grace periods herein.



--------------------------------------------------------------------------------

Other Defaults. Maker fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Maker and Noteholder.

Default In Favor of Third Parties. Maker or any Pledgor defaults under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may materially
affect any pledge made to secure this Note or Maker’s ability to repay this Note
or perform Maker’s obligations under this Note or any of the related documents.

False Statements. Any warranty, representation or statement made or furnished to
Noteholder by Maker or on Maker’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Death or Insolvency. The insolvency of Maker, the appointment of a receiver for
any part of Maker’s property, any assignment for the benefit of creditors, any
type of creditor workout, or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against Maker or the death of Maker.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Maker or by any governmental agency against any
collateral securing the Loan. This Event of Default shall not apply if there is
a good faith dispute by Maker as to the validity or reasonableness of the claim
which is the basis of the creditor or forfeiture proceeding and if Maker gives
Noteholder written notice of the creditor or forfeiture proceeding and deposits
with Noteholder monies or a surety bond for the creditor or forfeiture
proceeding, in an amount determined by Noteholder, in its sole discretion, as
being an adequate reserve or bond for the dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.

Adverse Change. A material adverse change occurs in Maker’s financial condition,
or Noteholder reasonably believes the prospect of payment or performance of this
Note is impaired.

Insecurity. Noteholder in good faith believes itself insecure.

Noteholder’s Rights. Upon default, Noteholder may declare the entire unpaid
principal balance under this Note and all accrued default interest immediately
due, and then Maker will pay that amount; provided however, that in the event
that Maker is: (i) then in compliance with all provisions of the Stock Purchase
Agreement of even date and this Note (other than payment provisions) and
(ii) Simonich Corporation has been unable to provide Maker with sufficient
payments to make the payments due under this Note but is reasonably likely to be
able to do so within the next 12 months, then Maker shall be granted an
extension period of up to 12 months to become current on any payment due under
this Note. During any such extension period, Maker shall employ best efforts to
pay the maximum payments reasonably feasible from the operations of Simonich
Corporation.



--------------------------------------------------------------------------------

Attorneys’ Fees; Expenses. Noteholder may hire or pay someone else to help
collect this Note if Maker does not pay. Maker will pay Noteholder that amount.
This includes, subject to any limits under applicable law, Noteholder’s
attorneys’ fees and Noteholder’s legal expenses, whether or not there is a
lawsuit, including attorneys’ fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Maker also will pay any court
costs, in addition to all other sums provided by law.

Jury Waiver. Maker and Noteholder hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Maker or Noteholder
against the other.

Governing Law. This Note will be governed by federal law applicable to
Noteholder and, to the extent not preempted by federal law, the laws of the
State of California without regard to its conflicts of law provisions. This Note
has been accepted by Noteholder in the State of California.

Choice of Venue. If there is a lawsuit, Maker agrees upon Noteholder’s request
to submit to the jurisdiction of the courts of Contra Costa County, State of
California.

Successor Interests. The terms of this Note shall be binding upon Maker, and
upon Maker’s heirs, personal representatives, successors and assigns, and shall
inure to the benefit of Noteholder and its successors and assigns.

General Provisions. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Noteholder may delay or forgo enforcing any of
its rights or remedies under this Note without losing them. Maker and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Noteholder may renew or extend (repeatedly and for any length
of time) this loan or release any party or guarantor or collateral; or impair,
fail to realize upon or perfect Noteholder’s security interest in the
collateral; and take any other action deemed necessary by Noteholder without the
consent of or notice to anyone. All such parties also agree that Noteholder may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made. The obligations under this Note are joint
and several.

PRIOR TO SIGNING THIS NOTE, MAKER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS
NOTE. MAKER AGREES TO THE TERMS OF THE NOTE.

MAKER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

IN WITNESS WHEREOF, the Maker has executed this Note as of August 31, 2012.

 

/s/ Mario P. De Tomasi

Mario P. De Tomasi



--------------------------------------------------------------------------------

EXHIBIT A

PAYMENT SCHEDULE

 

Payment Due Date:

   Payment Amount:  

March 31, 2013

   $ 410,060.00   

June 30, 2013

   $ 410,060.00   

September 30, 2013

   $ 410,060.00   

December 31, 2013

   $ 410,060.00   

March 31, 2013

   $ 292,900.00   

June 30, 2014

   $ 292,900.00   

September 30, 2014

   $ 292,900.00   

December 31, 2014

   $ 292,900.00   

March 31, 2014

   $ 234,320.00   

June 30, 2015

   $ 234,320.00   

September 30, 2015

   $ 234,320.00   

December 31, 2015

   $ 234,320.00   

March 31, 2015

   $ 175,740.00   

June 30, 2016

   $ 175,740.00   

September 30, 2016

   $ 175,740.00   

December 31, 2016

   $ 175,740.00   

March 31, 2016

   $ 58,580.00   

June 30, 2017

   $ 58,580.00   

September 30, 2017

   $ 58,580.00   

December 31, 2017

   $ 58,570.00   